Citation Nr: 0517344	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  99-11 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder diagnosed as schizophrenia.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.

On October 22, 2002, the Board ordered further development in 
the case.  Thereafter, the case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  

The case was remanded in November 2003 and has been returned 
to the Board for review.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not 
manifested during active duty service or within one year of 
service discharge.

2.  The currently diagnosed psychiatric disorder is not 
related to active duty.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred or 
aggravated during active military service, and a psychosis 
may not be so presumed.  38 U.S.C.A. §§ 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he developed a psychiatric disorder 
that had its onset during military service.  

During this appeal the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist as well as, enhances the duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2001.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The letter advised the veteran what information and evidence 
was needed to substantiate the claim.  The letter also 
advised him what information and evidence must be submitted 
by him, namely, any additional evidence and argument 
concerning the claim and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records and 
records from other Federal agencies.

A Statement of the Case (SOC) and supplemental statements of 
the case (SSOCs) were provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  He was also supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) in the February 2002 supplemental 
statement of the case (SSOC).  

Since this letter fully provided notice of all 4 elements, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1998.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2001 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and additional SSOCs were provided to the 
veteran.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  
In this regard, the Board notes that the RO has taken 
extensive measures to obtain service medical records cited by 
the veteran.  Requests for service medical records have been 
made to the National Personnel Records Center (NPRC).  
However, the military specialist assigned to the veteran's 
case has indicated that the service medical records are 
unavailable.  In cases where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.303(a).  

The RO also attempted to obtain records from a private 
physician, Dr. T. but the veteran indicated that the 
physician has moved and any contemporaneous clinical records 
are unavailable.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  

Factual Background

As noted the veteran's service medical records (SMRs) are not 
available.  

The veteran submitted his claim for benefits in November 
1997.  Included with his application was a joint affidavit of 
neighbors, D. F. and F. L., who in essence reported that they 
observed the veteran engaging in antisocial behavior.  The 
veteran also submitted a statement.  In reporting his medical 
history, he stated that he had not confided in any physician 
about his condition due to a lack of financial means.  
Furthermore, in his application for benefits, the veteran 
indicated, in the section that concerned prior or current 
private treatment, that this did not apply to him.  He also 
returned the Authorization for Release of Information, VA 
Form 21-4142, and indicated that this did not apply to him.  

A VA examination was conducted in April 1998.  The veteran 
reported a history of serving seven years in military.  
Reportedly after returning to his home he began to exhibit 
unusual psychiatric behavior.  The examiner reported that a 
private physician saw the veteran on one occasion in 
Pangasinan; however, the family was unable to continue 
treatment due to financial constraints.  The diagnosis was 
schizophrenia, disorganized type, continuous.  

In the initial October 1998 rating action that denied service 
connection for the psychiatric disorder, it was reported that 
the veteran's SMRs were of record and reviewed.  There were 
no findings, complaints or diagnoses regarding a psychiatric 
disorder during service.  

In response to the denial, the veteran and his brother 
submitted statements in November 1998.  The veteran presented 
his contentions.  He also mentioned that he had previously 
reported that he had been receiving private treatment from a 
Dr. T. since service discharge.

In June 2001, the veteran submitted a statement from Dr. Q., 
which indicated that the veteran was examined in March 2001.  
The veteran reported his military and medical history.  In 
reporting his history, the physician noted that a doctor in 
Tayug, Pangasinan conducted a prior consultation.  The 
diagnosis was schizophrenia, differentiated type.  

The veteran in June 2001 submitted a September 1998 medical 
certificate from Dr. T.  The physician indicated that he 
treated the veteran from September 1984 to March 1997.  The 
physician gave an account of the medical care that was 
provided to the veteran.  

The RO submitted VA Forms 21-4142 (JF) to the above-mentioned 
private physicians in June 2001.

Dr. Q. responded the next month.  It was reported that the 
veteran had not received follow-up care since his initial 
visit in March 2001.  

The RO did not receive a response from Dr. T.  In August 
2001, the veteran indicated that Dr. T. had moved to the 
United States and there was no known date for his return.  He 
indicated that the VA had received the necessary information.

The Board remanded the case in November 2003 and requested 
that the RO attempt to obtain copies of the veteran's SMRs.  
In September 2004, the NPRC indicated that the veteran's 
records were not available.  

Criteria and analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(D); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

After a review of all the evidence of record, the Board finds 
that the objective evidence of record preponderates against a 
finding that the mental disorder is related to military 
service.

As noted above, the first element of Hickson requires 
evidence of current disability as provided by a medical 
diagnosis.  The diagnosis regarding schizophrenia satisfies 
this requirement. 

Concerning the second element, evidence of in-service injury 
or disease, the veteran claims that his current psychiatric 
disorder had its onset during military service.  The 
appellant maintains that within one year of his discharge he 
began receiving psychiatric treatment.  However, the evidence 
of record is conflicting.  The veteran initially reported 
that he did not receive prior treatment when he submitted his 
claim.  At the VA examination conducted in 1998 the veteran 
reported that he sought psychiatric treatment on one occasion 
and did not seek follow-up treatment due to financial 
reasons.  A September 1998 written statement from Dr. T. 
purports psychiatric treatment from 1984 to March 1997.  
Significantly, however, no contemporaneous clinical or 
diagnostic records were provided.  Further, this conflicts 
with the medical history initially provided by the veteran.  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion.  " 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Although the 
veteran has provided statements from Dr. T., these 
observations were unverified and unsupported by clinical 
evidence.  For that reason, these records are deemed not 
credible by the Board.  

In the absence of service medical records, and the absence of 
any credible medical documentation that this disability 
existed for a period of about 14 years following service, the 
Board finds that the lay evidence and recent medical evidence 
of treatment within a year of service discharge (unverified 
and unsupported by clinical evidence) is less persuasive than 
the extended period of years without medical treatment or 
contemporaneous documentation.

Further, the medical evidence of record does not include any 
medical statements or opinions that provide a nexus between 
the current psychiatric disorder and military service.  
Besides the purported statement of Dr. T. (that could be 
considered a medical nexus), the only evidence of record that 
suggests the existence of and/or a causal relationship 
between the veteran's claimed psychiatric disorder and 
service is the veteran's statements.  However, lay assertions 
are of little probative value and do not serve to establish 
service connection.  See Espiritu.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for an acquired chronic 
psychiatric disorder, schizophrenia.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder is denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


